On Motion for Rehearing.
In his motion for new trial, attorney for appellees questions the correctness of the following statement of fact contained in the court’s opinion: “Sometimes, by reason of congested parking conditions, drivers of the fire trucks are required to take different routes to those ordinarily taken in leaving the fire station and on occasion it has been necessary for the fire chief to stop and have cars and trucks moved.”
After a careful examination of the record, we are of the opinion that counsel is correct in this contention and that the above quoted portion of the opinion is changed to read as follows: “There is evidence, however, that on occasions the congested parking conditions are such that if there should be a fire alarm, drivers of the fire trucks would be required to take different routes than are'ordinarily taken in leaving the fire station.” . n
In our opinion this correction is not of such material nature as to change the result of the case. The motion for rehearing is overruled. '